Order unanimously affirmed, without costs. Memorandum: We affirm the order dismissing the complaint pursuant to CPLR 327 (inconvenient forum) for reasons stated at Special Term, Kane, J. In view of this determination, the appeals of certain of the defendants from denials of their motions to dismiss for lack of jurisdiction or because of the pendency of an action in Virginia are moot, and we do not reach the issues raised therein. (Appeals from order of Supreme Court, Erie County, Kane, J. — dismiss complaint.) Present — Hancock, Jr., J. P., Callahan, Doerr, Green and Moule, JJ.